index no 468a cc dom p si plr-106142-99 nov re revised schedule of ruling amounts taxpayer parent plant location commission a commission b utility district fund dear this letter responds to the request of taxpayer dated date and supplemental information that was submitted by your authorized representative on behalf of taxpayer taxpayer is requesting a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations as the date was changed when the plant will no longer be included in taxpayer’s cost of service for ratemaking purposes the taxpayer was previously granted a revised schedule of ruling amounts on date information was submitted pursuant to sec_1_468a-3 the facts as represented by taxpayer are as follows taxpayer files a consolidated federal_income_tax return with its parent taxpayer directly owns under the jurisdiction of commission b purchases output of the plant with the remaining purchased by the retail customers of taxpayer which is under the jurisdiction of commission a after of the plant which is situated in location the utility which is of the electrical plr-106142-99 sales made to utility have been deregulated and therefore there is no longer a cost of service for ratemaking purposes taxpayer is under the audit jurisdiction of the district_director of the district the plant began commercial operation on the plant was shut down on the plant's operating license expires on and was offline permanently on the method of decommissioning the plant is prompt removal dismantling decommissioning costs are based on a site-specific nuclear decommissioning study the total estimated cost of decommissioning the plant is of which is attributable to the taxpayer and to the utility this estimated cost escalated at a rate of cost for the plant of is attributable to the taxpayer and attributable to the utility annually results in a future of this future cost is commission a in costs of decommissioning costs of commission a in for the years provided for and provided for decommissioning commission b in provided for a decommissioning cost of as of and thus there is for both commissions the funding_period and level_funding limitation period begins the assumed after-tax rate of on return to be earned on the assets of the fund is as elected in previous schedules of ruling amounts the taxpayer calculated the qualifying percentage pursuant to sec_1_468a-8 of the regulations to be the qualifying percentage is based on the percentage of depreciation costs with respect to the plant that remains to be recovered for ratemaking purposes as of at the present time there are no proceedings pending before either commission that may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuciear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of plr-106142-99 the amount of nuclear decommissioning costs allocable to the fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicabie public_utility commission in establishing or approving the amount of decommissioning costs to al plr-106142-99 4s be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the ruling_amount for the last tax_year in the level_funding limitation period may be less than the ruling_amount for any earlier tax_year if the public_utility commission assumes that decommissioning costs will be included in the cost of service for only a portion of the last tax_year this smaller ruling_amount however may not be less than the amount that bears the same relationship to the ruling_amount for the preceding tax_year as the period for which decommissioning costs will be included in cost of service for the last tax_year bears to one year sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public 4a plr-106142-99 en utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for any_tax year and b the taxpayer's most recent request for a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission sec_1_468a-8 and c of the regulations provides that where a taxpayer files a request for a schedule of ruling amounts for the nuclear decommissioning fund maintained with respect to the nuclear power plant on or before date the qualifying percentage equals the percentage of original depreciation costs determined without regard to capitalized decommissioning costs with respect to the nuclear power plant that remains to be recovered for ratemaking purposes as of the first day of the taxable_year that includes date original depreciation costs with respect to a nuclear power plant include only those costs that were taken into account in determining the amount of depreciation with respect to such plant in the first ratemaking proceeding in which such depreciation was treated as a cost of service we have examined the representations and data submitted by your authorized representative in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions plr-106142-99 the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations for the tax_year commissions a and b have permitted the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations for the tax years permitted the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 commission a has the taxpayer as one of the owners of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the maximum amount of cash payments made or deemed made to the nuclear decommissioning fund during any_tax year is restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations taxpayer has calculated the qualifying percentage pursuant to sec_1_468a-8 of the regulations to be based on the above determinations we conclude that subject_to the provisions of sec_1_468a-2 of the regulations the taxpayer's proposed schedule of ruling amounts in regard to the department satisfy the requirements of sec_468a of the code approved schedule of retail ruling amounts commissions a and b tax years year a o g i total each year through plr-106142-99 approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts were received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each year in which the taxpayer claims a deduction for payments made to the fund sincerely yours vi c ad wav peter c friedman assistant to the chief branch office of assistant chief_counsel passthroughs and special industries
